 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          RAY E. HOFFMAN, et. al.,                        CASE NO. C17-1062JLR

11                                Plaintiffs,               ORDER ALTERING DEADLINES
                   v.                                       FOR TRIAL BRIEFS AND
12                                                          PROPOSED FINDINGS OF FACT
                                                            AND CONCLUSIONS OF LAW
            PENNYMAC HOLDINGS, LLC,
13
                                  Defendant.
14

15          On December 27, 2018, the court notified the parties of a likely change in the trial

16   date from January 22, 2019, to January 14, 2019. (12/17/18 Order (Dkt. # 37).) In light

17   of this likely change in the trial date, the court also alters another pretrial deadline. The

18   deadline for the parties to submit trial briefs, proposed findings of fact and conclusions of

19   law, and designations of deposition testimony is presently January 15, 2019. (Sched.

20   Order (Dkt. # 11) at 2.) The court hereby advances this deadline from January 15, 2019,

21   to January 8, 2019.

22


     ORDER - 1
 1          If any party intends to seek relief from this order or the court’s order altering the

 2   trial date (see 12/27/18 Order), the party must do so by filing an appropriate motion

 3   demonstrating good cause for any such relief no later than 12:00 p.m. on Wednesday,

 4   January 2, 2019.

 5          Dated this 28th day of December, 2018.

 6

 7                                                     A
                                                       JAMES L. ROBART
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
